Management & Consulting Agreement

This Management & Consulting Agreement ("Agreement") is made and entered into
effective as of the 7th day of October 2005, by and between Analytical Surveys,
Inc., a Colorado corporation ("ASI"), and Wind Lake Solutions, Inc., a Wisconsin
corporation, ("Consultant"). (ASI and Consultant may herein be referred to
individually as the "Party" and collectively as the "Parties").

Recitals.

WHEREAS

, ASI owns, operates and maintains facilities and operations in Waukesha,
Wisconsin (the "Business"); and



WHEREAS, Consultant, directly and through its affiliates, has expertise in
providing management services of facilities, projects and personnel, including
management and supervision of project managers, production managers, production
staff, technical support staff, and administrative staff; and

WHEREAS, ASI desires to retain Consultant to provide certain management services
to the Business, and Consultant desires to provide such management services, all
in accordance with the terms and conditions of this Agreement.

NOW THEREFORE

, in consideration of the promises and the agreements of ASI and Consultant set
forth below, the receipt and adequacy of which are hereby acknowledged, the
Parties hereto agree as follows:



1. Authority and Responsibility. For the Term of the Agreement as defined
herein, Consultant agrees to provide personnel, project and facility management
services to the Business in a professional and workmanlike manner as provided
herein and shall be afforded the following authority and responsibilities:

a. Project Management. Consultant shall supervise and manage personnel of the
Business, including, but not limited to, supervision and management of project
managers, production managers, production staff, technical support staff, and
administrative staff.

b. Facility Management & Relocation. Consultant shall actively seek more
economic and efficient production and operational facilities on behalf of the
Business and ASI. ASI, in its sole discretion, may approve or reject relocation
recommendations provided such approval shall not be unreasonably withheld. Upon
approval by the executive management of ASI, the actual costs, expenses, and
fees associated with facility and operational relocation shall be paid by ASI.
Consultant may utilize ASI facilities on a temporary or permanent basis as
provided in Exhibit I. Upon relocation of facilities and operations jointly
utilized by Consultant and ASI, both Parties agree to prorate the actual
expenses, fees, and costs of the facilities based upon the amount of square
footage of utilized space as more particularly provided for in Exhibit II,
subject to ASI's release from its current lease and related obligations for any
current ASI facilities.

c. Responsibilities. From time to time, Consultant shall recommend staffing and
personnel changes to the executive management of ASI, including, but not limited
to, compensation adjustments, termination, and new employment arrangements. ASI,
in its sole discretion, may approve or reject recommendations provided such
approval shall not be unreasonably withheld. Upon approval by the executive
management of ASI, the recommended change may be implemented by either Party.

d. Employee Payroll & Benefit Administration. Personnel of the Business shall
remain employees of ASI and on ASI's payroll and shall continue to receive
benefits until such time as a change in this administration is agreed to by the
written consent of both Parties. ASI shall consider all proposals of Consultant
regarding employee payroll and benefit administration recommendations. The
executive management of ASI may, in its sole discretion, approve or reject such
recommendations provided such approval shall not be unreasonably withheld.

e. Employee Leasing. During the Term of this agreement and for a six (6) month
period following the end of the Term, Consultant may lease personnel of the
Business to perform duties and responsibilities of Consultant under Consultant's
contracts. ASI may lease Consultant's personnel to perform duties and
responsibilities of ASI under ASI's contracts. The rate for such employee
leasing shall be provided in Exhibit III. Consultant, in its sole discretion,
shall manage the leasing of employees by both Consultant and ASI, provided,
however, that Consultant shall seek to optimize the use of personnel for the
benefit of ASI's contracts.

f. Financial Reporting. ASI shall continue to utilize the ASI proprietary PTS
time keeping system and the project financial plans management tools. ASI and
Consultant shall have access to these systems at all times and without
restriction. The executive management of ASI and Consultant shall conduct
monthly project reviews of the financial reporting and administration systems.
However, ASI shall continue to exclusively administer the customer billing,
collection, vendor invoices, and payments systems of the Business.

2. Information Technology. ASI shall maintain all of the information technology
networks of the Business. From time to time, Consultant shall review the
software license and maintenance contracts of the Business and make
recommendations regarding adjustments to said licenses and maintenance
contracts. The executive management of ASI shall consider all proposals from
Consultant for administration of the information technology network, provided,
however, that ASI, in its sole discretion, may accept or reject such
recommendations.

3. Compensation. In consideration of Consultant entering into this Agreement and
providing the management and consulting services to ASI during the Term hereof,
ASI shall pay to Consultant a fee each month ("Monthly Fee") equal to fifty
percent (50%) of the revenue less actual expenses and allocations as calculated
in Exhibit IV ("Net Profit") of the Business or a flat sum as provided in
Exhibit V, whichever is greater. The process for payment of the Monthly Fee is
provided for in Exhibit V. This Section 3 applies to the specific customers and
projects defined in Exhibit VI.

4. Term. The Term of this Agreement shall commence on the date of execution by
both Parties of the Agreement and shall continue for a period of one year. The
Agreement may be renewed for an additional term of one year upon the written
consent of both Parties.

5. Termination. This Agreement shall remain in full force and effect until
terminated as provided below:

a. ASI or Consultant may terminate this Agreement upon ninety (90) days written
notice to either Party; or

b. If either Party breaches any material provision of this Agreement, and the
non-breaching Party provides written notice to the breaching Party detailing the
breach, and the breaching Party fails to cure such breach within thirty (30)
days of receipt of this notice, then the non-breaching Party shall have the
right to terminate this Agreement immediately.

6. Option to Purchase. Consultant shall have the exclusive right to purchase the
assets of the Business on or after April 1, 2006, for a price equal to twice the
contribution margin (as calculated in ASI's proprietary project plan management
tools, sample in Exhibit VII) of ASI projects pending completion as of the date
of the purchase of the assets identified in Exhibit VI as Included Customers &
Projects and Future Projects for Included Customers. Such purchase shall be
subject to a further definitive agreement containing customary terms and
conditions for similar agreements. This option shall expire upon the termination
or expiration of this Agreement. If Consultant exercises this Option to
Purchase, then ASI and Consultant shall agree not to compete with each other in
matters involving the Business or Wind Lake Solutions service offerings for a
period of two years after the purchase date.

7. Confidentiality. All confidential or proprietary information and
documentation (the "Confidential Information") relating to either Party
disclosed in connection with this Agreement subsequent to the date hereof shall
be held in confidence by the other Party to the same extent and in at least the
same manner as such Party protects its own confidential or proprietary
information of a similar nature. Neither Party shall disclose, publish, release,
transfer or otherwise make available the Confidential Information of the other
Party in any form to, or for the use or benefit of, any person or entity without
the other Party's approval. Each Party shall, however, be permitted to disclose
relevant aspects of the other Party's Confidential Information to its officers,
agents and employees and to the officers, agents and employees of its affiliates
to the extent that such disclosure is reasonably necessary to the performance of
its duties and obligations under this Agreement. Notwithstanding anything in
this Section 7 to the contrary, the term "Confidential Information" shall not
include information that any Party demonstrates (a) was or becomes generally
available to the public other than as a result of a disclosure by such Party or
(b) was available, or becomes available, to such Party on a non-confidential
basis prior to its disclosure to such Party by the disclosing Party, provided
that the source of such information is not bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the disclosing Party or any other Party with respect to such information.



8. Independent Contractor Relationship. The relationship between ASI and
Consultant under this Agreement is that of independent contract. Nothing in this
Agreement shall be construed as creating a relationship between ASI and
Consultant of joint venturers, partners, employer-employee, or agent. Neither
Party has the authority to create any obligations for the other, or to bind the
other to any representation or document.



9

. INDEMNIFICATION. CONSULTANT SHALL, AT ITS SOLE EXPENSE, DEFEND ASI AGAINST ANY
THIRD PARTY CLAIM, DEMAND, OR SUIT ("CLAIM") ALLEGING THAT CONSULTANT, ITS
EMPLOYEES OR OFFICERS WAS, IN CONNECTION WITH THIS AGREEMENT, GROSSLY NEGLIGENT
OR COMMITTED AN INTENTIONAL WRONGFUL ACT THAT CAUSED INJURY TO A PERSON OR
DAMAGE TO PROPERTY, AND SHALL INDEMNIFY AND HOLD ASI HARMLESS FROM AND AGAINST
ANY AND ALL DAMAGES FINES, PENALTIES, COSTS, EXPENSES AND FEES (INCLUDING
REASONABLE ATTORNEYS' FEES) INCURRED BY, OR AWARDED OR ASSESSED AGAINST, ASI IN
ASSOCIATION WITH SUCH CLAIM, OR REACHED THROUGH A NEGOTIATED SETTLEMENT OF SUCH
CLAIM.





ASI SHALL, AT ITS SOLE EXPENSE, DEFEND CONSULTANT AGAINST ANY THIRD PARTY CLAIM,
DEMAND, OR SUIT ("CLAIM") ALLEGING THAT ASI, ITS EMPLOYEES OR OFFICERS WAS, IN
CONNECTION WITH THIS AGREEMENT, GROSSLY NEGLIGENT OR COMMITTED AN INTENTIONAL
WRONGFUL ACT THAT CAUSED INJURY TO A PERSON OR DAMAGE TO PROPERTY, AND SHALL
INDEMNIFY AND HOLD CONSULTANT HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES,
FINES, PENALTIES, COSTS, EXPENSES AND FEES (INCLUDING REASONABLE ATTORNEYS'
FEES) INCURRED BY, OR AWARDED OR ASSESSED AGAINST, CONSULTANT IN ASSOCIATION
WITH SUCH CLAIM, OR REACHED THROUGH A NEGOTIATED SETTLEMENT OF SUCH CLAIM.



10. Miscellaneous.

a. Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof, and it supersedes any and all
other prior or contemporaneous negotiations or settlements, whether written or
oral, between the Parties hereto.

b. Severability. If any provision or provisions of this Agreement are rendered
by a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalidity, illegality, or unenforceability shall not affect the remainder
of this Agreement which shall remain in full force and effect and be enforced in
accordance with its remaining terms.

c. Notices. Any notice given under this Agreement shall be sufficient, if in
writing and either delivered, by a recognized national overnight delivery
service, sent by fax (facsimile transmissions), or mailed by certified mail,
return receipt requested, postage prepaid, to the Consultant at its principal
place of business and to ASI at its principal place of business. Any
communication sent by certified mail, return receipt requested, shall be deemed
given when deposited in the mail, properly addressed, postage prepaid. Any
communication sent by means other than mail shall be deemed given when received
by the recipient.

d. Governing Law. This Agreement shall be governed by, construed in accordance
with, and enforced under the laws of the State of Wisconsin. Any action to
enforce or interpret this Agreement shall be settled by arbitration in
Milwaukee, Wisconsin, in accordance with the rules of the American Arbitration
Association for commercial disputes before an arbitrator licensed to practice
law and familiar with commercial disputes. Judgment upon the award rendered by
the arbitrators(s) may be entered in any court having jurisdiction thereof. Said
award shall include reasonable attorneys' fees, court costs, and any other costs
or charges reasonably necessary to adjudicate the controversy, in addition to
any and all damages deemed fair by the arbitrator(s), plus interest thereon
until date of payment of the award at the maximum lawful rate in Wisconsin
State. It is expressly agreed between the Parties that the arbitration procedure
outlined herein is the sole and exclusive remedy of either Party or Parties.
Each Party expressly waives any and all other legal remedies in any court or
Tribunal in any jurisdiction. This Agreement shall be binding upon and inure to
the benefit of Consultant and Company, their respective heirs, personal
representatives, executors, administrators, successors and assigns.

e. Amendment. This Agreement shall not be changed, amended, modified or revised
in any minor or material respect, except by a dated written instrument executed
by both Parties.

f. Assignment. The Parties agree that this Agreement shall not be assignable
without the written consent of both Parties.



g. Limitation of Liability. Consultant, its employees or officers, in connection
with this Agreement, shall not be liable for indirect or consequential damages,
except with respect to claims concerning intentional misconduct by Consultant,
its employees, or officers. ASI, its employees or officers, in connection with
this Agreement, shall not be liable for indirect or consequential damages,
except with respect to claims concerning intentional misconduct by ASI, its
employees, or officers.



h. Force Majeure. Notwithstanding any other provision of this Agreement,
Consultant shall not be liable for any interruption of any Service or for any
delay or failure to perform under this Agreement when such interruption, delay
or failure results, in whole or in part, from any consequence, direct or
indirect, of a breakdown, damage or destruction of plant or equipment, delay in,
shortage of, or inability to secure fuel, utilities, services, materials,
transportation or labor, enemy or hostile action, sabotage, war, blockade,
insurrection, riot, epidemic, flood, earthquake, washout, nuclear or radiation
activity or fall-out, civil disturbance, explosion, lightning, fire or other
casualty, or any other cause, whether similar to or dissimilar from the
foregoing, or any other circumstance beyond the control of Consultant, whether
or not avoidable by the exercise of reasonable foresight, as applicable (each a
"Force Majeure Event"). In the event of a Force Majeure Event, the Parties'
obligations hereunder shall be postponed for such time as Consultant's
performance is suspended or delayed on account thereof. Consultant shall
promptly notify ASI, either orally or in writing, upon learning of the
occurrence of a Force Majeure Event. Upon the cessation of such Force Majeure
Event, Consultant will use commercially reasonable efforts to resume the
performance of the Agreement within a reasonable time thereafter.





IN WITNESS WHEREOF, the Parties sign this Agreement effective as of the date
first above written.



ASI:

Analytical Surveys, Inc.



CONSULTANT:

Wind Lake Solutions, Inc.